DETAILED ACTION

Allowable Subject Matter

Claims 1-6, 9-15 and 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
An electric vehicle wireless charging method comprising receiving, by a wireless charging station, a charging request from an electric vehicle, wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle, the charging request comprises a charging time request and a charging mode request, the charging time request comprises at least one of charging duration requested by the electric vehicle or a start charging time requested by the electric vehicle; determining, by the wireless charging station, that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
types of charging permissions prestored on the wireless charging station include a temporary charging permission, a common charging permission, and a management charging permission.
wherein the temporary charging permission is a permission of a temporary authorized user and includes a first unilateral charging function; 

wherein a charging rate of the second unilateral charging function is lower than a charging rate of the first unilateral charging function; and 
wherein the management charging permission is an administrator permission that including configuration functions, an adaptive economical charging function, and a bidirectional charging function in wireless charging; 
obtaining, by the wireless charging station according to the charging request, a charging configuration parameter corresponding to the charging request; and 
wirelessly charging, by the wireless charging station, the electric vehicle according to the charging configuration parameter.  

Regarding claim 6 though the prior art teaches:  
An electric vehicle wireless charging method, comprising sending, by an electric vehicle, a charging request to a wireless charging station, wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle, the charging request comprises a charging time request and a charging mode request, the charging time request comprises at least one of charging duration requested by the electric vehicle or a start charging time requested by the electric vehicle; and in response to the charging request matching charging permission of the electric vehicle prestored on the wireless charging station, receiving, by the electric vehicle, wireless charging from the wireless charging station based on a charging configuration parameter, wherein the charging configuration parameter is a charging 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
types of charging permissions prestored on the wireless charging station include a temporary charging permission, a common charging permission, and a management charging permission.
wherein the temporary charging permission is a permission of a temporary authorized user and includes a first unilateral charging function; 
wherein the common charging permission is a permission of a common authorized user and includes a function of charging for free and a second unilateral charging function, wherein a charging rate of the second unilateral charging function is lower than a charging rate of the first unilateral charging function; and 
wherein the management charging permission is an administrator permission that including configuration functions, an adaptive economical charging function, and a bidirectional charging function in wireless charging.  

Regarding claim 10 though the prior art teaches:  
A wireless charging station, comprising a receiver; a processor; and a charging device, wherein the receiver is configured to receive a charging request from an electric vehicle, wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle, the charging request comprises a charging time request and a charging mode 
wherein the processor is configured to: determine that the charging request matches charging permission of the electric vehicle prestored on the wireless charging station.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
types of charging permissions prestored on the wireless charging station include a temporary charging permission, a common charging permission, and a management charging permission;
wherein the temporary charging permission is a permission of a temporary authorized user and includes a first unilateral charging function; 
wherein the common charging permission is a permission of a common authorized user and includes a function of charging for free and a second unilateral charging function, 
wherein a charging rate of the second unilateral charging function is lower than a charging rate of the first unilateral charging function; and 
wherein the management charging permission is an administrator permission that including configuration functions, an adaptive economical charging function, and a bidirectional charging function in wireless charging; and 
after determining that the charging request matches the charging permission of the electric vehicle prestored on the wireless charging station, obtain, according to the charging request, a charging configuration parameter corresponding to the charging request; and 
wherein the charging device is configured to wirelessly charge the electric vehicle based on the charging configuration parameter.  

Regarding claim 15 though the prior art teaches:  
An electric vehicle, comprising a transmitter configured to send a charging request to a wireless charging station, 
wherein the charging request is used to request the wireless charging station to wirelessly charge the electric vehicle, the charging request comprises a charging time request and a charging mode request, the charging time request comprises at least one of charging duration requested by the electric vehicle or a start charging time requested by the electric vehicle; and a charging device configured to: after the transmitter sends the charging request to the wireless charging station and in response to the charging request matching charging permission of the electric vehicle prestored on the wireless charging station, receive wireless charging from the wireless charging station based on a charging configuration parameter, wherein the charging configuration parameter is a charging configuration parameter that is corresponding to the charging request and that is obtained by the wireless charging station.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
types of charging permissions prestored on the wireless charging station include a temporary charging permission, a common charging permission, and 
a management charging permission, 
wherein the temporary charging permission is a permission of a temporary authorized user and includes a first unilateral charging function; 
wherein the common charging permission is a permission of a common authorized user and includes a function of charging for free and a second unilateral charging function, 

wherein the management charging permission is an administrator permission that including configuration functions, an adaptive economical charging function, and a bidirectional charging function in wireless charging.  

Claims 2-5, 9, 11-14 and 18-24 are dependent of claims 1, 6, 10 and 15 and are allowable for the same reasons as claims 1, 6, 10, 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859